DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 4, 2022.  As directed by the amendment: claims 21, 23, 25-27, 30-32, 38 and 40 have been amended, claims 1-20 have been cancelled, and no claims have been added.  Thus, claims 21-40 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections and §112 rejections of the previous action. 
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. On page 10 of the Remarks, Applicant states “…as discussed during the Interview and as detailed below, the above claims are allowable over the cited references”.  In response, Examiner notes the interview summary wherein no claims were indicated allowable.  On pages 10-11, Applicant argues that the cited references do not teach therapeutic agent flowing from the source and into a second branch.  In response, Examiner points to the rejections below and notes that claim 21 is an apparatus claim and that the prior is fully capable of performing as claimed, as described below.  On page 11, Applicant argues that the pressure source 50 of Ducharme does not act on the irrigation fluid in the second branch.  In response, Examiner disagrees, and points the rejection below.  On page 11, Applicant argues the newly amended claim recitation regarding the handle housing.  In response, Examiner points to the rejection below.  On page 11, Applicant argues that Ota does not teach does not teach two branches, with one branch being proximal of a bifurcation such that a pressurizer can act directly on irrigation fluid in the branch to urge irrigation fluid distally.  In response, Examiner points to the rejection below wherein Ota is used to teach positioning the branches of Ducharme within the housing of Ota.  On page 12, Applicant summarizes what Ducharme discloses, and concludes that it would not have obvious to enclose the structures of Ducharme within the handle housing of Ota.  In response, Examiner points to the rejection below.  On page 12, Applicant repeats the arguments of claim 21, and argues newly amended claim recitations, see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme, US 2009/0281486, in view of Ota et al. (Ota), US 2003/0032862 A1.
Regarding claim 21, Ducharme discloses a medical device (system 20, P0023) comprising: an insertion portion (catheter 90, P0032) longitudinally extending between a proximal end (proximal end 92, P0032)  and a distal end (distal end 94, P0032), the insertion portion defining a channel (channel is the lumen within catheter 90, P0032) extending therethrough; and a handle (handle, see annotated Fig. 1 below) coupled to the proximal end of the insertion portion (Fig. 1) and including a handle housing (handle housing includes a first housing the handle 50, and a second handle housing including the connecting member 70), an irrigation port (first inlet port 72, P0025) in fluid communication with the channel, a first branch (first branch, see annotated Fig. 1 below) and a second branch (second branch, see annotated Fig. 1 below) each connected to the channel via a bifurcation (bifurcation at the junction of first and second branch), wherein the first branch connects the irrigation port to the channel (Fig. 1), and wherein the second branch is positioned proximal of the bifurcation (Fig. 1); an actuator (actuator, P0036) movably coupled (button, P0028) to a proximal portion (proximal portion is the end of the handle housing furthest from the patient when in use) of the handle housing; and a pressurizer (pressure source 50, P0028) within the handle housing; wherein manipulation of the actuator is configured to actuate the pressurizer (P0028) to act directly on irrigation fluid (therapeutic agent 38, P0038) in the second branch to urge the irrigation fluid distally through the channel (the pressurizer is fully capable of acting directly on irrigation fluid in the second branch because P0040 teaches that a user may manually actuate the plunger 40 to dispense therapeutic agent 38 before the pressure source 50 has been actuated to deliver pressurized fluid through the connecting member 70, and that therapeutic agent 38 may be dispensed at least partially into interior regions of the connected member 70, which includes the second branch wherein prior to the actuation of pressure source 50, fluid may flow into second branch of connecting member 70 by gravity, for example).  

    PNG
    media_image1.png
    739
    873
    media_image1.png
    Greyscale

Ducharme does not teach the pressurizer, the irrigation port, and wherein the first branch, second branch, and the bifurcation are contained within a single handle housing.
However, Ota teaches a liquid and gas supply apparatus wherein the handle includes an irrigation port, and wherein a first branch, a second branch, and a bifurcation are contained within the handle housing (see annotated Fig. 2 below). 
    PNG
    media_image2.png
    631
    876
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the irrigation port of Ducharme within the handle, and to include the first branch, second branch, and the bifurcation of Ducharme within single handle housing, as taught by Ota for the purpose of portability and to provide for a single handle housing, P0008.
Regarding claim 22, Ducharme in view of Ota teach the medical device of claim 21, wherein the pressurizer is positioned upstream of the bifurcation (Ducharme, Fig. 1).  
Regarding claim 23, Ducharme in view of Ota teach the medical device of claim 22, wherein the pressurizer is coupled to the second branch at a proximalmost portion of the second branch (Ducharme, distal end 64 of the tubing 60 may be coupled to the second inlet port 74 of the connecting member 70, P0030 and shown in Fig. 1) within the handle housing (Ota, showing the positioning of the pump 34, P0029, within the handle housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the pressurizer of Ducharme within the handle housing as taught by Ota for the purpose of portability, P0008.
Regarding claim 25, Ducharme in view of Ota teach the medical device of claim 21, wherein the actuator includes at least one of a depressible trigger (Ducharme, button, P0028) or a rotatable dial.  
Ducharme in view of Ota does not explicitly teach the actuator on a proximal portion of the handle housing.
However, Ota teaches an actuator (pump button (not shown) to operate the pump switch 39, P0029) on a proximal portion of the handle housing (proximal portion of the handle housing includes 13B and structures proximal of it, as shown in Fig. 2, wherein the pump switch 39 is positioned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the actuator of Ducharme on a proximal portion of the handle housing as taught by Ota for the purpose of positioning controls within close proximity to the hand grip for ease of use.
Regarding claim 26, Ducharme in view of Ota teach the medical device of claim 21, wherein the irrigation port extends from the handle housing (Ota, see annotated Fig. 2 above wherein the solid line demarcates the handle housing from the handle), wherein the pressurizer includes a displacement member (Ducharme, pressurized fluid, P0027), and wherein the medical device further includes a direct physical linkage between the actuator and the displacement member (Ducharme, a button may be used to selectively actuate the pressure source, P0028).  
Regarding claim 27, Ducharme in view of Ota teach the medical device of claim 21, wherein the channel includes a channel longitudinal axis (Ducharme, longitudinal axis through center of lumen within catheter 90), and wherein the second branch includes a second branch longitudinal axis (Ducharme, second branch longitudinal axis through the center of the lumen within second branch) that extends parallel to the channel longitudinal axis (Ducharme, Fig. 1, wherein the axis of each are aligned in parallel).
Regarding claim 28, Ducharme in view of Ota teach the medical device of claim 27, wherein the first branch includes a first branch longitudinal axis (Ducharme, first branch longitudinal axis through the center of lumen within the first branch) that extends at an angle relative to the channel longitudinal axis (Ducharme, Fig. 1 showing angle alpha sub 1, and P0054).  
Regarding claim 29, Ducharme in view of Ota teach the medical device of claim 21, wherein the irrigation fluid is configured to flow from a source (Ducharme, container 30, P0023), through the irrigation port and the first branch, and into the channel by a force (gravity, in addition to the force placed upon the container 30 from plunger 40), and wherein the irrigation fluid is configured to flow from the source, through the irrigation port and the first branch, and into the second branch by the force to provide a supplemental reservoir of irrigation fluid (Ducharme, a user may manually actuate the plunger 40 to dispense therapeutic agent 38 before the pressure source 50 has been actuated to deliver pressurized fluid through the connecting member 70, and that therapeutic agent 38 may be dispensed at least partially into interior regions of the connected member 70, which includes the second branch wherein prior to the actuation of pressure source 50, fluid may flow into second branch of connecting member 70 by gravity).  
Regarding claim 30, Ducharme discloses a medical device (limitations mapped as above for claim 21, unless noted otherwise below), comprising: an insertion portion longitudinally extending between a proximal end and a distal end, the insertion portion defining a channel extending therethrough and including a channel longitudinal axis (channel longitudinal axis is the axis centered within the lumen of the catheter 90); and a handle coupled to the proximal end of the insertion portion, wherein the handle includes a handle housing (handle housing is the structure surrounding the handle), an irrigation port on in fluid communication with the channel; an actuator; a pressurizer housed within an interior of the handle housing; a first branch fluidly coupled to and positioned proximal of the channel and fluidly coupling the irrigation port to the channel via a bifurcation (bifurcation is the junction between the first and second branches); and a second branch positioned proximal of the channel and fluidly coupled to the channel via the bifurcation, wherein, when a source of irrigation fluid (container 30, P0023) is coupled to the irrigation port, irrigation fluid (therapeutic agent 38, P0025) from the source of irrigation fluid is configured to flow from the source of irrigation fluid, through the irrigation port and the first branch, and into the channel, and is also configured to flow from the source of irrigation fluid, through the irrigation port and the first branch, and proximally into the second branch; and wherein manipulation of the actuator is configured to actuate the pressurizer to directly act on the irrigation fluid in the second branch to urge the irrigation fluid in the second branch distally through the channel.  
Ducharme does not teach a steering mechanism wherein the steering mechanism includes at least one actuator movable to control a deflection of a distal portion of the distal end of the insertion portion.
However, Ota teaches a liquid and gas supply apparatus including a steering mechanism (means for bending the bending portion via a lever, P0026) wherein the steering mechanism includes at least one actuator (lever, P0026) movable to control a deflection of a distal portion (bending portion 15, P0026) of the distal end (distal end of the bending portion 15) of the insertion portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view of Ota with the steering mechanism of Ota for the purpose of guiding the distal end of the device to the appropriate location within the body for delivering medicinal liquids, Ota P0006.
Ducharme does not teach wherein the handle includes the irrigation port and the handle housing includes the first branch, second branch, and the bifurcation within the handle housing.
However, Ota teaches a liquid and gas supply apparatus wherein the handle includes an irrigation port, and wherein a first branch, a second branch, and a bifurcation are within the handle housing (see annotated Fig. 2 below). 
    PNG
    media_image2.png
    631
    876
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the irrigation port of Ducharme within the handle, and to include the first branch, second branch, and the bifurcation of Ducharme within a handle housing, as taught by Ota for the purpose of portability, P0008.
Ducharme in view of Ota does not teach the actuator on a proximal portion of the handle housing.
However, Ota teaches a liquid and gas supply apparatus wherein an actuator (Ota, pump button (not shown) and pump switch 39, P0029) is on a proximal portion of the handle housing (proximal portion of the handle housing includes 13B and structures proximal of it, as shown in Fig. 2, wherein the pump switch 39 is positioned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the actuator of Ducharme on a proximal portion of the handle housing as taught by Ota for the purpose of positioning controls within close proximity to the hand grip for ease of use.
Ducharme in view of Ota does not teach the steering mechanism on the proximal portion of the handle housing.
However, Ota teaches operating portion 12 on a proximal portion of the handle housing, and although the positioning of the lever is not shown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the lever on the proximal portion of the handle housing because it is in the operating section where other controls are positioned for convenient use.  
Regarding claim 31, Ducharme in view of Ota teach the medical device of claim 30, wherein the second branch includes a second branch longitudinal axis (Ducharme, second branch longitudinal axis is axis centered within the lumen of the second branch) that is aligned with the channel longitudinal axis (Ducharme, Fig. 1, wherein the axis of each are aligned in parallel).
Regarding claim 32, Ducharme in view of Ota teach the medical device of claim 30, wherein the actuator is positioned on a proximal portion of the handle housing (see claim 30 above), and wherein the pressurizer is fluidly coupled to a proximal portion of the second branch (Ducharme, distal end 64 of the tubing 60 may be coupled to the second inlet port 74 of the connecting member 70, P0030 and shown in Fig. 1).
Regarding claim 37, Ducharme in view of Ota teach the medical device of claim 30, wherein the first branch and the second branch are both positioned proximal of the bifurcation (Ducharme, Fig. 1), wherein the irrigation fluid from the source of irrigation fluid is configured to flow by the force of gravity from the source of irrigation fluid, through the irrigation port and the first branch, and into the channel, and is also configured to flow by the force of gravity from the source of irrigation fluid, through the irrigation port and the first branch, and proximally into the second branch to provide a supplemental reservoir of irrigation fluid (Ducharme, P0040 teaches that a user may manually actuate the plunger 40 to dispense therapeutic agent 38 before the pressure source 50 has been actuated to deliver pressurized fluid through the connecting member 70, and that therapeutic agent 38 may be dispensed at least partially into interior regions of the connected member 70, which includes the second branch wherein prior to the actuation of pressure source 50, fluid may flow into second branch of connecting member 70 by gravity).  
Claims 24 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Ota and further in view of Young et al. (Young), US 2013/0165758 A1.
Regarding claim 24, Ducharme in view of Ota teach the medical device of claim 23.
Ducharme in view of Ota does not teach wherein the pressurizer is a piston pump or a peristaltic pump.  
However, Young teaches a miniature infusion pump wherein the pressurizer is a piston pump (piston pump, P0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical device of Ducharme in view Ota with the miniature infusion pump of Young for the purpose of minimizing the space needed for components installed within a hand held device.  
Regarding claim 34, Ducharme in view of Ota teach the medical device of claim 30.
Ducharme in view of Ota does not teach wherein the pressurizer includes at least one of a piston pump or a peristaltic pump.  
However, Young teaches a miniature infusion pump wherein the pressurizer includes at least one of a piston pump (piston pump, paragraph [0061]) or a peristaltic pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical device of Ducharme in view Ota with the miniature infusion pump of Young for the purpose of minimizing the space needed for components installed within a hand held device.  
Regarding claim 35, Ducharme in view of Ota teach the medical device of claim 30.
Ducharme in view of Ota does not teach wherein the actuator is coupled to a memory positioned on a printed circuit board.  
However, Young teaches a miniature infusion pump wherein the actuator (external programmer 20, paragraph [0023]) is coupled (wirelessly, paragraph [0023]) to a memory on a printed circuit board (retrieve therapy information, paragraph [0023], and Fig. 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view Ota by coupling the actuator to a memory on a printed circuit board for the purpose of utilizing modern electronics to control the pump.  
Regarding claim 36, Ducharme in view of Ota in view of Young teach the medical device of claim 35, wherein the memory includes stored commands for actuating the pressurizer (Young, instructions stored in memory 28 to deliver a therapeutic agent, paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view Ota in view of Young with the stored commands of Young for the purpose of stream lining pump control.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Ota and further in view of Ross et al. (Ross), US 2013/0072950 A1 and O’Boyle, US 4,822,344.
Regarding claim 33, Ducharme in view of Ota teach the medical device of claim 30. 
Ducharme in view of Ota do not teach wherein the actuator is rotatable.
However, Ross teaches a medical device (ultrasonic surgical instrument 510, paragraph [0043]) having an actuator (pump switch 520, paragraph [0043]) wherein the actuator is rotatable (rotary control, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify actuator of Ducharme with the rotatable actuator of Ross to enable the user to continuously vary the speed of the pump, paragraph [0043], as taught by Ross).
Ducharme does not teach wherein the actuator includes indicia representing at least one of a speed, a frequency, and/or a duration of a desired delivery of the irrigation fluid in the second branch through the channel.  
However, O’Boyle teaches an apparatus for controlling fluid flow rate wherein the actuator (dial cover 7, col. 4, line 52) includes indicia (indicium, col. 4, line 58) representing at least one of a speed (flow rates, col. 4, line 51), a frequency, and/or a duration of a desired delivery of the irrigation fluid in the second branch through the channel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotatable actuator of Ducharme in view Ota in view of Ross with the indicia of O’Boyle for the purpose of informed user input to control flow rate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,020. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of the application claims can be found in the patent claims.  The difference between claim 21 and 38 of the application and claims 1 and 17 of the patent lies in the fact that the patent claim includes more features and are therefore more specific.  Thus the invention of claims 1 and 17 of the patent is in effect a "species" of the "generic" invention of claims 21 and 38 of the application.  It has been held that the generic invention is anticipated by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21 and 38 of the application are anticipated by claims 1 and 17 of the patent, they is not patentably distinct from claims 1 and 17 of the patent.  Similar rationale applies to the remainder of the listed claims.  It is noted that in some cases, different language is used in the application and the patent claims, however, the implied structures are analogous.  For example, claims 21 and 38 of the application calls for a handle housing which corresponds to the handle body of claims 1 and 17 of the patent.
Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,335,020 in view of Ota et al. (Ota), US 2003/0032862.  Claims 1-16 of the patent teaches the medical device of claim 30 of the application except for a steering mechanism on a proximal portion of the handle housing, wherein the steering mechanism includes at least one actuator movable to control a deflection of a distal portion of the distal end of the insertion portion.  However, Ota teaches a liquid and gas supply apparatus including a steering mechanism (means for bending the bending portion via a lever, P0026) wherein the steering mechanism includes at least one actuator (lever, P0026) movable to control a deflection of a distal portion (bending portion 15, P0026) of the distal end (distal end of the bending portion 15) of the insertion portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view of Ota with the steering mechanism of Ota for the purpose of guiding the distal end of the device to the appropriate location within the body for delivering medicinal liquids, Ota P0006.  Ducharme in view of Ota does not teach the steering mechanism on the proximal portion of the handle housing.  However, Ota teaches operating portion 12 on a proximal portion of the handle housing, and although the positioning of the lever is not shown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the lever on the proximal portion of the handle housing because it is in the operating section where other controls are positioned for convenient use.  
Allowable Subject Matter
Claims 38-40 are allowed, subject to the filing and approval of a terminal disclaimer, as described above.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method of using a medical device. 
The closest prior art is Ducharme, US 2009/0281486.
Regarding claim 38, Ducharme fails to teach among all the limitations or render obvious a method of using a medical device as claimed, which includes delivering additional irrigation fluid from the source of irrigation fluid through the irrigation port in the handle such that irrigation fluid is delivered from the source of irrigation fluid through the first branch and into the second branch via the bifurcation, in combination with the total structure and function of the method of using a medical device as claimed.  Claims 39-40 are allowed for at least the same reasons as claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783